         Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 1 of 23




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


ROBERTA J. S.,1                                  6:20-cv-00607-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KEVIN S. KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

SCOTT ERIK ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003




     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 2 of 23



MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE B. WATSON
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2139

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Roberta J. S. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

I.     Prior Proceedings

       On November 9, 2009, Plaintiff protectively filed an




2 - OPINION AND ORDER
            Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 3 of 23



application for DIB benefits.             Tr. 80.2    Plaintiff alleged a

disability onset date of October 29, 2009.                Tr. 80.      Plaintiff's

application was denied initially and on reconsideration.                     An

Administrative Law Judge (ALJ) held a hearing on October 4,

2011.        Tr. 80.   Plaintiff and a vocational expert (VE) testified

at the hearing.          Plaintiff was represented by an attorney at the

hearing.        On October 20, 2011, the ALJ issued an opinion in

which he found Plaintiff was not disabled and, therefore, was

not entitled to benefits.            Tr. 80-87.      On June 8, 2013, the

Appeals Council denied further review.               Tr. 96.       The record does

not reflect Plaintiff requested any further review of this

determination.

        On August 12, 2013, Plaintiff protectively filed

applications for DIB and SSI benefits.               Tr. 668, 246, 252.

Plaintiff again alleged a disability onset date of October 29,

2009.        Tr. 668, 246, 252.      Plaintiff's applications were denied

initially and on reconsideration.             An ALJ held a hearing on

March 10, 2016.          Tr. 37-76.    At the hearing Plaintiff amended

her alleged disability onset date to October 20, 2011.                    Tr. 43.




       Citations to the official Transcript of Record (#15)
        2

filed by the Commissioner on November 30, 2020, are referred to
as "Tr."


3 - OPINION AND ORDER
      Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21    Page 4 of 23



Plaintiff and a vocational expert (VE) testified at the hearing.

Plaintiff was represented by an attorney.

      On March 23, 2016, the ALJ issued an opinion in which he

found Plaintiff was not disabled from October 20, 2011, to

March 23, 2016, and, therefore, was not entitled to benefits.

Tr. 668-81.   Plaintiff requested review by the Appeals Council.

On August 22, 2017, the Appeals Council denied Plaintiff=s

request to review the ALJ's decision, and the ALJ's decision

became the final decision of the Commissioner.               Tr. 1-3.   See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

      On March 26, 2017, Plaintiff filed a Complaint in this

Court (Case No. 6:17-cv-01706-MC) seeking review of the

Commissioner's decision.      On September 6, 2018, District Judge

Michael J. McShane reversed the ALJ's decision based on the

stipulation of the parties and remanded the matter for further

administrative proceedings.      Tr. 708-10.

      On November 15, 2018, the Appeals Council remanded the case

to the ALJ for further proceedings as directed by the District

Court.   Tr. 711-12.

II.   Current Proceedings

      Following remand by the Appeals Council the ALJ held a

hearing on May 31, 2019.      Tr. 619, 644-64.      Plaintiff and a VE



4 - OPINION AND ORDER
         Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21    Page 5 of 23



testified at the hearing.         Plaintiff was represented by an

attorney.

     On December 13, 2019, the ALJ issued an opinion in which

she found Plaintiff was not disabled from October 29, 2009,3 to

December 13, 2019, and, therefore, is not entitled to benefits.

Tr. 619-36.

     The record does not reflect and the parties do not indicate

whether there was any subsequent disposition by the Appeals

Council, and, therefore, the Court determines the ALJ's decision

became the final decision of the Commissioner.                  20 C.F.R.

§§ 404.984(a), 416.1484(a).

     On April 13, 2020, Plaintiff filed a Complaint in this

Court seeking review of the Commissioner's decision.



                                   BACKGROUND

     Plaintiff was born on January 3, 1967.              Tr. 634, 246.

Plaintiff was 44 years old on her amended alleged disability

onset date.      Tr. 680.    Plaintiff subsequently changed age



     3  Although the current ALJ noted Plaintiff amended her
alleged disability onset date to October 20, 2011, at the
hearing on her 2013 application, the ALJ inexplicably referenced
Plaintiff's initial alleged disability onset date of October 29,
2009. Tr. 620.


5 - OPINION AND ORDER
     Case 6:20-cv-00607-BR    Document 19    Filed 05/04/21   Page 6 of 23



category to "closely approaching advanced age."               Tr. 634.

Plaintiff has a tenth-grade education.          Tr. 634.      Plaintiff has

past relevant work experience as a waitress/server, housekeeper,

and kitchen helper.    Tr. 634.

     Plaintiff alleges disability due to rheumatoid arthritis in

her hands, feet, hips, and shoulders; hearing loss; high blood

pressure; and depression.      Tr. 279.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.     See Tr. 623-33.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when

there is ambiguous evidence or when the record is inadequate to



6 - OPINION AND ORDER
     Case 6:20-cv-00607-BR    Document 19    Filed 05/04/21   Page 7 of 23



allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than

one rational interpretation, the court must uphold the



7 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 8 of 23



Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.             20 C.F.R.



8 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 9 of 23



§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in



9 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 10 of 23



the national economy.      20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).    See also Keyser, 648 F.3d at 724-25.            Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).      The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.               If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since October 29, 2009, Plaintiff's

initial alleged disability onset date.4         Tr. 623.

     At Step Two the ALJ found Plaintiff has the severe

impairments of "arthritis (seronegative rheumatoid arthritis or

osteoarthritis), bilateral hearing lost (sic) status post

tympanoplasties, asthma, and obesity."         Tr. 623.




     4   See FN.3, p. 5.


10 - OPINION AND ORDER
      Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 11 of 23



      At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 625.    The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:              can only

occasionally climb ropes, ladders, or scaffolds; can frequently

climb ramps and stairs; can frequently balance, stoop, crouch,

crawl, and kneel; can frequently finger and handle bilaterally;

should avoid concentrated exposure to fumes, gases, dust, odors,

other pulmonary irritants, and noise above a moderate level; and

should be able to change positions between sitting and standing

in 30-60 minutes intervals.       Tr. 626.

      At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.       Tr. 634.

      At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as laundry-sorter,

cafeteria attendant, and electronics worker.            Tr. 635.

Accordingly, the ALJ found Plaintiff is not disabled.               Tr. 635-

36.



                                DISCUSSION

      Plaintiff contends the current ALJ erred when she



11 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 12 of 23



(1) failed to include in her assessment of Plaintiff's RFC a

limitation of only occasional handling and fingering and

(2) failed at Step Five to include in her hypothetical to the VE

a limitation of only occasional handling and fingering.

I.   The current ALJ did not err when she did not include in
     Plaintiff's RFC a limitation of only occasional handling
     and fingering.

     Plaintiff contends the current ALJ erred when she failed to

include in her assessment of Plaintiff's RFC a limitation of

only occasional handling and fingering.         Plaintiff points out

that two prior ALJs determined Plaintiff was limited to only

occasional handling and fingering, and, therefore, the current

ALJ was bound by those decisions pursuant to the principle of

res judicata.   The Plaintiff also contends the ALJ improperly

rejected the opinions of Richard Alley, M.D., and Neal Berner,

M.D., state-agency medical examiners, and Harold Harmon, M.D.,

Plaintiff's primary-care physician, regarding Plaintiff's

limitation to only occasional handling and fingering.

     A.   Standards

          1.    Res Judicata

          The Social Security Act provides "[t]he findings and

decisions of the Commissioner of Social Security after a hearing

shall be binding upon all individuals who were parties to such



12 - OPINION AND ORDER
     Case 6:20-cv-00607-BR    Document 19   Filed 05/04/21   Page 13 of 23



hearing."   42 U.S.C. § 405(h).      In Chavez v. Bowen the Ninth

Circuit observed "the principles of res judicata apply to

administrative decisions, although the doctrine is applied less

rigidly to administrative proceedings than to judicial

proceedings."   844 F.2d 691, 693 (1988).         See also Vasquez v.

Astrue, 572 F.3d 586, 597 (9th Cir. 2009).

            Social Security Regulations also provide the "doctrine

of res judicata applies in that we have made a previous

determination or decision . . . about your rights on the same

fact and on the same issues or issues, and this previous

determination or decision has become final."            20 C.F.R.

§ 404.957(c)(1).   "Adjudicators must adopt such a finding from

the final decision on the prior claim in determining whether the

claimant is disabled with respect to the unadjudicated period

unless there is new and material evidence relating to such a

finding or there has been a change in the law, regulations or

rulings affecting the finding or the method for arriving at the

finding."   Acquiescence Ruling (AR) 97-49(9)(Dec. 3, 1997),

1997 WL 742758, at *3.       In other words, a claimant may rebut the

presumption by showing a "changed circumstance" affecting the

issue of disability such as an increase in the severity of the

claimant’s impairments, the existence of an impairment not



13 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 14 of 23



considered in the previous application, or a change in the

claimant’s age category.

           2.    Medical Opinions

           "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).   "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

           "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject

it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest weight

. . . even if it does not meet the test for controlling weight."

Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).             An ALJ can

satisfy the "substantial evidence" requirement by "setting out a

detailed and thorough summary of the facts and conflicting

clinical evidence, stating his interpretation thereof, and



14 - OPINION AND ORDER
     Case 6:20-cv-00607-BR    Document 19   Filed 05/04/21   Page 15 of 23



making findings."    Reddick, 157 F.3d at 725.          "The ALJ must do

more than state conclusions.       He must set forth his own

interpretations and explain why they, rather than the doctors',

are correct."    Id. (citation omitted).

     B.   Analysis

          1.     Res judicata

          Plaintiff points out that two ALJs determined

previously that Plaintiff is limited to only occasional handling

and fingering, and Plaintiff contends those findings apply res

judicata to this case.       Plaintiff contends, therefore, that the

current ALJ erred when she failed to include in her assessment

of Plaintiff's RFC the limitation of only occasional handling

and fingering.

          As noted, the first ALJ concluded in his assessment of

Plaintiff's RFC that even though Plaintiff was limited to only

occasional handling and fingering, she could perform light work.

Thus, the first ALJ ultimately concluded Plaintiff was not

disabled during the period beginning October 29, 2009, through

October 20, 2011.    Tr. 82-83, 87.     Plaintiff contends the

current ALJ relied on the same evidence as the first ALJ as to

Plaintiff's fingering and handling, but the current ALJ reached

a different conclusion for that period as to Plaintiff's



15 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 16 of 23



limitations even though there was not any new evidence regarding

Plaintiff's limitations as to her wrists and hands.             In any

event, Plaintiff points out that the current ALJ also erred by

extending the adjudicatory period of Plaintiff's claims from

October 29, 2009, Plaintiff's initial alleged disability onset

date, through December 13, 2019, rather than from October 20,

2011, Plaintiff's amended alleged disability onset date, through

December 13, 2019.

            On March 23, 2016, the second ALJ concluded Plaintiff

had the RFC to perform light work during the period from

October 20, 2011, Plaintiff's amended alleged disability onset

date, to March 23, 2016, and found Plaintiff was limited to only

occasional handling and fingering with the bilateral upper

extremities.    Tr. 673, 681.    The current ALJ, however, concluded

Plaintiff could frequently finger and handle, and, therefore,

she was not disabled for the period beginning October 29, 20095,

through December 13, 2019.      Tr. 635-36.     As noted, Judge McShane

reversed and remanded the second ALJ's March 23, 2016,

determination for further administrative proceedings pursuant to

the stipulation of the parties.      The Appeals Council then




     5   See Fn. 3, p. 5.


16 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 17 of 23



remanded the case to the ALJ on the grounds that the decision on

March 23, 2016, did not include "an adequate evaluation of the

treating source opinion offered by Dr. Harmon" nor "sufficient

rationale with specific references to evidence of record" to

support the limitations included in the ALJ's assessment of

Plaintiff's RFC.   Tr. 713-14.

          As noted, the principle of res judicata applies to an

earlier final decision that a claimant is not disabled and

creates a presumption that the claimant continues to be able to

work after that time (see Chavez, 844 F.2d at 693), but the

claimant may rebut this presumption by showing changed

circumstances that affect the issue of disability.             Acquiescence

Ruling (AR) 97-49(9)(Dec. 3, 1997), 1997 WL 742758, at *3

("Adjudicators must adopt such a finding from the final decision

on the prior claim in determining whether the claimant is

disabled with respect to the unadjudicated period unless there

is new and material evidence relating to such a finding.").

          Although the current ALJ determined the October 20,

2011, nondisability determination would have been res judicata

and binding under different circumstances, the ALJ concluded

here that Plaintiff had rebutted the presumption of continuing

nondisability by showing "changed circumstances" that



17 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 18 of 23



constituted new and material evidence relating to Plaintiff's

medical conditions that might support a greater disability as a

result of her change in age status and alleged new impairments,

including hearing loss and obesity.        Tr. 621.     The ALJ,

therefore, did not adopt the previous ALJs' findings regarding

Plaintiff's RFC and instead proceeded to reassess Plaintiff's

RFC as directed by the Appeals Council in the remand order.

Tr. 621.   The ALJ noted "[a]ny reference to evidence from the

prior adjudicated period is intended to provide context for the

claims asserted in the current application(s)[] and is not

intended to reopen the prior decision."         Tr. 620.      The ALJ

ultimately declined to adopt the previous ALJs' assessment of

Plaintiff's RFC; reassessed Plaintiff's RFC; restricted

Plaintiff to light work; and, among other things, concluded

Plaintiff "can frequently finger and handle bilaterally."

Tr. 626.

           The Court concludes on this record that the ALJ did

not err when she reassessed Plaintiff's RFC and did not apply

the doctrine of res judicata when assessing Plaintiff's RFC.

           2.   Drs. Alley and Berner

           Plaintiff contends the current ALJ erred when she

rejected the opinions of Drs. Alley and Berner, state-agency



18 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 19 of 23



examiners, regarding Plaintiff's limitation to only occasional

handling and fingering.

           On December 5, 2013, Dr. Alley reviewed Plaintiff's

medical records as part of the initial agency disability

determination and concluded Plaintiff was limited to only

occasional handling and fingering.         Tr. 104.    Dr. Alley adopted

the first ALJ's October 20, 2011, RFC determination and noted

the first ALJ found "tenderness of wrists and imaging studies

showing very mild and minimal arthritis in various joints."

Tr. 100.   Dr. Alley also noted:     "Evidence since the ALJ

decision shows no significant worsening of symptoms or arthritis

in general. . . .     [Plaintiff's] functional limitations are

minimal and mostly subjective based on pain."           Tr. 100.     On

May 7, 2014, on reconsideration of Plaintiff's disability claim,

Dr. Berner reached the same conclusion as Dr. Alley.             Tr. 131.

           Although the current ALJ gave "some" weight to the

findings of the state-agency consultants, she noted the opinions

of Drs. Alley and Berner were based on the first ALJ's opinion

in 2011.   Tr. 632.   The current ALJ found the limitation of only

occasional handling and fingering is not supported by the

medical record.   Tr. 632.     Although Plaintiff's limitation is

based on her rheumatoid arthritis (RA), the current ALJ noted



19 - OPINION AND ORDER
     Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 20 of 23



medical records from 2012 reflect Plaintiff had only mild

synovitis in her hands and wrists, minimal osteoarthritis in her

left hand, "no evidence of erosive changes," and only mild hand

weakness.   Tr. 100, 627-33.     For example, in February 2012

Rebecca Callis, M.D., a treating rheumatologist, found Plaintiff

had mild synovitis in the right wrist, but the left wrist was

within normal limits.    Tr. 359.    In April 2012 Dr. Callis noted

active synovitis (Tr. 360), but in August 2012 Dr. Callis did

not observe any active synovitis (Tr. 364).          On July 8, 2014,

Daniel MendezAllwood, M.D., another treating rheumatologist, did

not observe synovitis or progression of joint damage.              Tr. 549.

On September 27, 2018, Amitha Gona, M.D., a treating

rheumatologist, did not observe synovitis or tenderness, and

Dr. Callis also did not observe palpable synovitis on

January 22, 2019.    Tr. 1262, 1270.

            As noted, although the Appeals Council directed the

ALJ to "give further consideration to [Plaintiff's] maximum

residual functional capacity during the entire period at issue

and provide rationale with specific reference to evidence of

record in support of assessed limitations" (Tr. 619), the

current ALJ is not bound by the previous ALJs' determinations of

Plaintiff's RFC.



20 - OPINION AND ORDER
     Case 6:20-cv-00607-BR    Document 19   Filed 05/04/21   Page 21 of 23



           Accordingly, the Court concludes on this record that

the current ALJ did not err when she discounted the opinions of

Drs. Alley and Berner that Plaintiff was limited to only

occasional handling and fingering because the ALJ provided

legally sufficient reasons supported by substantial evidence in

the record for doing so.

           3.    Dr. Harmon

           Plaintiff contends the current ALJ erred when she

discounted the opinion of Dr. Harmon, Plaintiff's primary-care

physician, regarding Plaintiff's limitation to only occasional

handling and fingering.

           On March 9, 2016, Dr. Harmon completed a Treating

Source Statement.    Tr. 612-15.     Dr. Harmon indicated Plaintiff

has rheumatoid arthritis with intermittent flares and is limited

to only occasional handling and fingering.           Tr. 612-13.      He

noted Plaintiff has intermittent rheumatoid pain, full range of

motion "when not flaring," and "significant problems with hand

manipulation."   Tr. 614.

           The current ALJ gave "little weight" to Dr. Harmon's

opinion on the grounds that it is inconsistent with the medical

records and not supported by Dr. Harmon's own treatment notes.

Tr. 633.   For example, the ALJ noted x-rays showed only mild



21 - OPINION AND ORDER
        Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 22 of 23



arthritis in Plaintiff's hands, and the medical records

reflected Plaintiff had normal ambulation, only mild weakness in

her hands, improvement in arthritis symptoms, and few

observations of RA.       Tr. 633, 1253, 1257, 1262, 1286, 1290-91,

1309.    Although Dr. Harmon limited Plaintiff to only occasional

handling and fingering, his treatment notes do not include any

observations of significant pain behavior, muscle weakness or

atrophy, or dysfunction in the use of Plaintiff's hands and his

notes frequently reflect Plaintiff's RA is stable.                Tr. 633.

             The current ALJ also discounted Dr. Harmon's opinion

on the ground that it is inconsistent with Plaintiff's

activities of daily living.         Tr. 633.    For example, Plaintiff

indicated she plays computer games daily "with little problem"

(Tr. 347), sews at least once a week (Tr. 313), and plays "very

well" with puzzles every two weeks (Tr. 793).              The ALJ concluded

these activities are inconsistent with Dr. Harmon's limitation

to only occasional handling and fingering.             Tr. 633.

             The Court concludes on this record that the current

ALJ did not err when she discounted Dr. Harmon's opinion that

Plaintiff was limited to occasional handling and fingering

because the ALJ provided legally sufficient reasons supported by

substantial evidence in the record for doing so.



22 - OPINION AND ORDER
      Case 6:20-cv-00607-BR   Document 19   Filed 05/04/21   Page 23 of 23




II.   The ALJ did not err at Step Five.

      Plaintiff contends the current ALJ erred at Step Five when

she did not include a limitation for only occasional handling

and fingering in her hypothetical to the VE.

      As noted, the Court has determined the current ALJ provided

legally sufficient reasons for discounting the opinions of

Drs. Alley, Berner, and Harmon regarding any limitation of

Plaintiff to handling and fingering.         Accordingly, the Court

concludes the ALJ did not err when she did not include that

limitation in her assessment of Plaintiff's RFC and in her

hypothetical posed to the VE.



                                CONCLUSION

      For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

      IT IS SO ORDERED.

      DATED this 4th day of May, 2021.


                                   /s/ Anna J. Brown
                              ______________________________________
                              ANNA J. BROWN
                              United States Senior District Judge




23 - OPINION AND ORDER
